DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6, It is unknown how the first gas supply passage (which supplies the first region in claim 1) can supply only to a fourth region as claimed by the immediate claim; additionally it is unknown how the gas discharge passage (which discharges the gas from the first region in claim 1) can only discharge from the fourth region as claimed by the immediate claim. The gas supply/discharge passages cannot suddenly service only (emphasis added) the fourth region as this claim requires all of the claim language of the preceding claim and would additionally be servicing the first region and would not only  (emphasis added) be able to service the fourth region.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowan (US PGPUB 2017/0314419 A1).

Regarding claim 1, Bowan discloses an expansion turbine (Abstract) comprising a rotor member (Fig. 2) including a rotating shaft (267) and a first impeller (264) attached to a first end of a rotating shaft and configured to, when the rotating shaft rotates, expand process gas while taking the process gas in the first impeller ([0042]); and a casing member (268, Fig. 7) configured to accommodate the rotor member such that the rotor member is rotatable ([0055]), wherein the casing member includes a bearing portion (Fig. 5, Fig. 4) supporting the rotating shaft, a first gas supply passage (296, splitting into two 297 areas)) through which gas is supply to a first region (330, 340) between the rotating shaft and the bearing portion, a gas discharge passage (298) through which the gas supplied to the first region is discharged from the first region (Fig. 5), and a second gas supply passage (297) connected to any one of the first gas supply passage and the gas discharge passage (Fig. 5), the gas being supplied through the second gas supply passage to a second region (372, 374) between the rotor member and the casing member (Fig. 5).

Regarding claim 2, Bowan discloses all of claim 1 as above, wherein the gas higher in temperature than the process gas expanded by the first impeller is supplied to the second region [0047].

Regarding claim 3, Bowan discloses all of claim 1 as above, wherein the casing member includes a cover (268, Fig. 5) covering at least a back surface portion of the first impeller (Fig. 5); the cover includes an insertion portion into which the rotating shaft is rotatably inserted (Fig. 5); and the second region (374) is a region communication between the rotating shaft and the insertion portion (A seal ring is shown and process gas would be expelled between from the second regions [372, 374] and come into contact with the sealing ring).

Regarding claim 4, Bowan discloses all of claim 3 as above, wherein a sealing portion is provided at the insertion portion (Fig. 3, Fig. 4, a seal ring is shown), the sealing portion being configured to prevent a leak of the process gas, taken by the first impeller, along the rotating shaft towards a second side of the insertion portion (The process gas would still exit through the discharge manifold [298]), the second end side being opposite to a first end side corresponding to the first end (Fig. 4, Fig. 5).

Regarding claim 5, Bowan discloses all of claim 1 as above, wherein a plurality of bearing portions (372, 374, 330, 340) including the bearing portion are formed; a plurality of first regions including the first region and a plurality of gas discharge passages including the gas discharge passage are formed so as to respectively correspond to the plurality of bearing portions (Fig. 5, Fig. 6A, Fig. 6B; shows a plurality of first regions and plurality of gas discharge passages, and they correspond to the bearing passages); and all of the plurality of gas discharge passages are connected to the second region (All of the gas bearing components are connected fluidly and are thus connected).

Regarding claim 6, Bowan discloses all of claim 1 as above, wherein the bearing portion includes a thrust bearing portion (350, Fig. 5) supporting the rotating shaft in an axial direction; the first gas supply passage is a gas passage through which the gas is suppled to only a fourth region (which is the same as the first region as this claim is dependent on claim 1) between the rotating shaft and the thrust bearing portion; and the gas discharge passage is a passage through which the gas is discharged only from the fourth region (which is the same as the first region as this claim is dependent on claim 1).

Regarding claim 7, Bowan discloses an expansion turbine (Abstract) comprising a rotor member (Fig. 2) including a rotating shaft (267) and a first impeller (264) attached to a first end of a rotating shaft and configured to, when the rotating shaft rotates, expand process gas while taking the process gas in the first impeller ([0042]); a second impeller (262) attached to a second end of the rotating shaft (Fig. 3), the second end being opposite to the first end (Fig. 3) the second impeller being configured to, when the rotating shaft rotates, compress the process gas while taking the process gas in the second impeller ([0042]), and a casing member (268, Fig. 7) configured to accommodate the rotor member such that the rotor member is rotatable ([0055]), the casing member includes a third gas supply passage connected between a second region between the rotor member and the casing member (The volute shown in Fig. 4) and a passage through which gas compressed by the second impeller flows, the third gas passage through which the gas compressed by the second impeller is supplied to the second region ([0042]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 3,105,631 A discloses an expansion turbine having a gas bearing.
US Patent 10,927,759 B2 discloses a bearing structure for turbocharger and turbocharger.
US Patent 9,765,817 B1 discloses a hydrostatic bearing assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871.  The examiner can normally be reached on Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745